                   Case 19-10684-KG          Doc 823          Filed 06/20/19      Page 1 of 15



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                          x
In re:                                                    :       Chapter 11
                                                          :
HEXION HOLDINGS LLC, et al.,1                             :       Case No. 19-10684 (KG)
                                                          :
                           Debtors.                       :       (Jointly Administered)
                                                          :
                                                          x

                         NOTICE OF AGENDA OF MATTERS SCHEDULED
                        FOR HEARING ON JUNE 24, 2019 AT 10:00 A.M. (ET)2

I.       RESOLVED MATTERS:

         1.        Application of the Official Committee of Unsecured Creditors, Pursuant to
                   Sections 328 and 1103 of the Bankruptcy Code and Federal Rule of Bankruptcy
                   Procedure 2014 for an Order Approving the Retention and Employment of
                   Kramer Levin Naftalis & Frankel LLP as Counsel to the Committee Nunc Pro
                   Tunc to April 10, 2019 [Docket No. 351 – filed May 13, 2019]

                   Objection / Response Deadline: May 28, 2019 at 4:00 p.m. (ET)

                   Objections / Responses Received:            None to date.

                   Related Documents:

                   i.      Certificate of No Objection Regarding Application of the Official
                           Committee of Unsecured Creditors, Pursuant to Sections 328 and 1103 of
                           the Bankruptcy Code and Federal Rule of Bankruptcy Procedure 2014 for
                           an Order Approving the Retention and Employment of Kramer Levin
                           Naftalis & Frankel LLP as Counsel to the Committee Nunc Pro Tunc to
                           April 10, 2019 [Docket No. 480 – filed May 30, 2019]

1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Hexion Holdings LLC (6842); Hexion LLC (8090); Hexion Inc. (1250); Lawter International Inc. (0818); Hexion CI
Holding Company (China) LLC (7441); Hexion Nimbus Inc. (4409); Hexion Nimbus Asset Holdings LLC (4409);
Hexion Deer Park LLC (8302); Hexion VAD LLC (6340); Hexion 2 U.S. Finance Corp. (2643); Hexion HSM
Holdings LLC (7131); Hexion Investments Inc. (0359); Hexion International Inc. (3048); North American Sugar
Industries Incorporated (9735); Cuban-American Mercantile Corporation (9734); The West India Company (2288);
NL Coop Holdings LLC (0696); and Hexion Nova Scotia Finance, ULC (N/A). The address of the Debtors’
corporate headquarters is 180 East Broad Street, Columbus, Ohio 43215.
2
 The hearing will be held before The Honorable Kevin Gross at the United States Bankruptcy Court for the District of
Delaware, 824 North Market Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801. Any person who wishes to
appear telephonically at the June 24, 2019 hearing must contact COURTCALL, LLC at 866-582-6878 prior to 12:00
noon (ET) on Friday, June 21, 2019 to register his/her telephonic appearance in accordance with the Instructions for
Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.



RLF1 21424520v.2
                   Case 19-10684-KG      Doc 823       Filed 06/20/19   Page 2 of 15



                   ii.    Order Approving the Retention and Employment of Kramer Levin
                          Naftalis & Frankel LLP as Counsel to the Committee Nunc Pro Tunc to
                          April 10, 2019 [Docket No. 484 – entered May 30, 2019]

                   Status: On May 30, 2019, the Court entered an order regarding this matter.
                           Accordingly, a hearing on this matter is no longer necessary.

         2.        Application of the Official Committee of Unsecured Creditors for Entry of an
                   Order Authorizing Retention and Employment of Bayard, P.A. as Co-Counsel to
                   the Official Committee of Unsecured Creditors, Nunc Pro Tunc to April 12, 2019
                   [Docket No. 353 – filed May 13, 2019]

                   Objection / Response Deadline: May 28, 2019 at 4:00 p.m. (ET)

                   Objections / Responses Received:     None to date.

                   Related Documents:

                   i.     Certificate of No Objection Regarding Application of the Official
                          Committee of Unsecured Creditors for Entry of an Order Authorizing
                          Retention and Employment of Bayard, P.A. as Co-Counsel to the Official
                          Committee of Unsecured Creditors, Nunc Pro Tunc to April 12, 2019
                          [Docket No. 479 – filed May 30, 2019]

                   ii.    Order Authorizing Employment and Retention of Bayard, P.A. as Co-
                          Counsel to the Official Committee of Unsecured Creditors Nunc Pro Tunc
                          to April 12, 2019 [Docket No. 483 – entered May 30, 2019]

                   Status: On May 30, 2019, the Court entered an order regarding this matter.
                           Accordingly, a hearing on this matter is no longer necessary.

         3.        Debtors’ Application to Employ and Retain Ernst & Young LLP as Tax Advisors
                   to the Debtors Nunc Pro Tunc to the Petition Date [Docket No. 444 – filed May
                   22, 2019]

                   Objection / Response Deadline: June 5, 2019 at 4:00 p.m. (ET)

                   Objections / Responses Received:

                   A.     Informal comments received from the Office of the United States Trustee
                          (the “U.S. Trustee”)

                   Related Documents:

                   i.     Supplemental Declaration of Joseph R. Robinson in Support of the
                          Debtors’ Application to Employ and Retain Ernst & Young LLP as Tax
                          Advisors to the Debtors Nunc Pro Tunc to the Petition Date [Docket No.
                          809 – filed June 19, 2019]


                                                   2
RLF1 21424520v.2
                   Case 19-10684-KG      Doc 823       Filed 06/20/19   Page 3 of 15



                   ii.    Certification of Counsel Regarding Order Authorizing the Debtors to
                          Employ and Retain Ernst & Young LLP as Tax Advisors Nunc Pro Tunc
                          to the Petition Date [Docket No. 810 – filed June 19, 2019]

                   iii.   Order Authorizing Debtors to Employ and Retain Ernst & Young LLP as
                          Tax Advisors Nunc Pro Tunc to the Petition Date [Docket No. 817 –
                          entered June 20, 2019]

                   Status: On June 20, 2019, the Court entered an order regarding this matter.
                           Accordingly, a hearing on this matter is no longer necessary.

         4.        Debtors’ Application for Entry of an Order Authorizing the Debtors Employ and
                   Retain Squire Patton Boggs (US) LLP as Special Counsel Nunc Pro Tunc to the
                   Petition Date [Docket No. 489 – filed May 30, 2019]

                   Objection / Response Deadline: June 13, 2019 at 4:00 p.m. (ET)

                   Objections / Responses Received:     None to date.

                   Related Documents:

                   i.     Certificate of No Objection Regarding Debtors’ Application for Entry of
                          an Order Authorizing the Debtors Employ and Retain Squire Patton Boggs
                          (US) LLP as Special Counsel Nunc Pro Tunc to the Petition Date [Docket
                          No. 761 – filed June 17, 2019]

                   ii.    Order Authorizing Debtors to Employ and Retain Squire Patton Boggs
                          (US) LLP as Special Counsel Nunc Pro Tunc to the Petition Date [Docket
                          No. 768 – entered June 18, 2019]

                   Status: On June 18, 2019, the Court entered an order regarding this matter.
                           Accordingly, a hearing on this matter is no longer necessary.

II.      CONTESTED MATTERS GOING FORWARD:

         5.        Application Pursuant to Fed. R. Bankr. P. 2014(a) for Order Under Section 1103
                   of the Bankruptcy Code Authorizing the Employment and Retention of FTI
                   Consulting, Inc. as Financial Advisor to the Official Committee of Unsecured
                   Creditors Nunc Pro Tunc to April 10, 2019 [Docket No. 349 – filed May 13,
                   2019]

                   Objection / Response Deadline: May 28, 2019 at 4:00 p.m. (ET); extended for the
                                                  U.S. Trustee to June 5, 2019 at 4:00 p.m. (ET)




                                                   3
RLF1 21424520v.2
                   Case 19-10684-KG       Doc 823       Filed 06/20/19   Page 4 of 15



                   Objections / Responses Received:

                   A.     Objection of the United States Trustee to Application Pursuant to Fed. R.
                          Bankr. P. 2014(a) for Order Under Section 1103 of the Bankruptcy Code
                          Authorizing the Employment and Retention of FTI Consulting, Inc. as
                          Financial Advisor to the Official Committee of Unsecured Creditors Nunc
                          Pro Tunc to April 10, 2019 [Docket No. 516 – filed June 5, 2019]

                   Related Documents:

                   i.     Official Committee of Unsecured Creditors’ Reply to Objection of the
                          United States Trustee to Application Pursuant to Fed. R. Bankr. P. 2014(a)
                          for Order Under Section 1103 of the Bankruptcy Code Authorizing the
                          Employment and Retention of FTI Consulting, Inc. as Financial Advisor
                          to the Official Committee of Unsecured Creditors Nunc Pro Tunc to April
                          10, 2019 [Docket No. 811 – filed June 19, 2019]

                   Status: The hearing on this matter will go forward.

         6.        Debtors’ Motion for Entry of an Order Authorizing the Filing of Portions of the
                   Debtors’ Schedules and Statements Under Seal [Docket No. 704 – filed June 12,
                   2019]

                   Objection / Response Deadline: June 20, 2019 at 4:00 p.m. (ET)

                   Objections / Responses Received:

                   A.     Informal comments received from the U.S. Trustee

                   Related Documents:

                   i.     Order Shortening the Notice and Objection Periods with Respect to
                          Debtors’ Motion for Entry of an Order Authorizing the Filing of Portions
                          of the Debtors’ Schedules and Statements Under Seal [Docket No. 715 –
                          entered June 13, 2019]

                   ii.    Revised Notice of Motions and Hearing [Docket No. 723 – filed June 13,
                          2019]

                   Status: The hearing on this matter will go forward.




                                                    4
RLF1 21424520v.2
                   Case 19-10684-KG       Doc 823       Filed 06/20/19   Page 5 of 15



III.     CONFIRMATION:

         7.        Second Amended Joint Chapter 11 Plan of Reorganization of Hexion Holdings
                   LLC and its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code –
                   Solicitation Version [Docket No. 446 – filed May 23, 2019]

                   Cure Disputes / Response Deadline: Notice at Docket No. 482: June 13, 2019 at
                                                      5:00 p.m. (ET); extended for certain parties

                                                         Notice at Docket No. 614: June 24, 2019 at
                                                         10:00 a.m. (ET)

                   Cure Disputes / Responses:

                   a.     Informal comments received from certain parties as set forth on Exhibit A
                          hereto.

                   b.     Limited Objection of Airgas USA, LLC to the Notice to Contract and
                          Lease Counterparties of (A) Proposed Confirmation of Chapter 11 Plan,
                          (B) Proposed Assumption of Executory Contracts and Unexpired Leases,
                          (C) Proposed Cure Amounts, and (D) Non-Voting Status [Docket No. 636
                          – filed June 11, 2019]

                          Status: The Debtors are working to resolve the objection prior to the
                                  hearing. To the extent the Debtors are unable to resolve the
                                  objection prior to the hearing, the hearing on the objection will be
                                  continued to a date to be determined.

                   c.     Objection of Universal Plant Services, Inc. to Cure Amount Regarding
                          Assumption of Two Construction Services Agreements [Docket No. 677 –
                          filed June 12, 2019]

                          Status: This matter has been resolved.

                   d.     Objection and Reservation of Rights of Harima Chemicals, Inc., to
                          Proposed Cure Amount [Docket No. 714 – filed June 13, 2019]

                          i.     Notice of Filing of Exhibit to Objection and Reservation of Rights
                                 of Harima Chemicals, Inc., to Proposed Cure Amount [Docket No.
                                 730 – filed June 13, 2019]

                          Status: The Debtors are working to resolve the objection prior to the
                                  hearing. To the extent the Debtors are unable to resolve the
                                  objection prior to the hearing, the hearing on the objection will be
                                  continued to a date to be determined.




                                                    5
RLF1 21424520v.2
                   Case 19-10684-KG      Doc 823       Filed 06/20/19   Page 6 of 15



                   e.    Limited Objection of Microsoft to Notice to Contract and Lease
                         Counterparties of (A) Proposed Confirmation of Chapter 11 Plan,
                         (B) Proposed Assumption of Executory Contracts and Unexpired Leases,
                         (C) Proposed Cure Amounts, and (D) Non-Voting Status [Docket No. 716
                         – filed June 13, 2019]

                         Status: The Debtors are working to resolve the objection prior to the
                                 hearing. To the extent the Debtors are unable to resolve the
                                 objection prior to the hearing, the hearing on the objection will be
                                 continued to a date to be determined.

                   f.    Objection of Johnson Controls Security Solutions LLC to Notice to
                         Contract and Leases Counterparties of (A) Proposed Confirmation of
                         Chapter 11 Plan, (B) Proposed Assumption of Executory Contracts and
                         Unexpired Leases, (C) Proposed Cure Amounts, and (D) Non-Voting
                         Status [Docket No. 718 – filed June 13, 2019]

                         Status: This matter has been resolved.

                   g.    Objection of Constellation NewEnergy, Inc. and Constellation NewEnergy
                         – Gas Division, LLC to the Notice to Contract and Lease Counterparties
                         of (A) Proposed Confirmation of Chapter 11 Plan, (B) Proposed
                         Assumption of Executory Contracts and Unexpired Leases, (C) Proposed
                         Cure Amounts, and (D) Non-Voting Status [Docket No. 721 – filed June
                         13, 2019]

                         Status: The Debtors are working to resolve the objection prior to the
                                 hearing. To the extent the Debtors are unable to resolve the
                                 objection prior to the hearing, the hearing on the objection will be
                                 continued to a date to be determined.

                   h.    Limited Objection of CSX Transportation, Inc. to Debtor’s Notice to
                         Contract and Lease Counterparties of (A) Proposed Confirmation of
                         Chapter 11 Plan, (B) Proposed Assumption of Executory Contracts and
                         Unexpired Leases, (C) Proposed Cure Amounts, and (D) Non-Voting
                         Status [Docket No. 722 – filed June 13, 2019]

                         Status: The Debtors are working to resolve the objection prior to the
                                 hearing. To the extent the Debtors are unable to resolve the
                                 objection prior to the hearing, the hearing on the objection will be
                                 continued to a date to be determined.

                   Confirmation Objection / Response Deadline: June 17, 2019 at 5:00 p.m. (ET);
                                                               extended for the U.S. Trustee to
                                                               June 20, 2019 at 10:00 a.m. (ET);
                                                               extended for certain parties



                                                   6
RLF1 21424520v.2
                   Case 19-10684-KG       Doc 823       Filed 06/20/19   Page 7 of 15



                   Confirmation Objections / Responses Received:

                   A.     Informal comments from AIG

                          Status: The informal comments have been resolved.

                   B.     Informal comments from Liberty Mutual

                          Status: The informal comments have been resolved.

                   C.     Informal comments from SAP America, Inc. and Concur Technologies,
                          Inc.

                          Status: The informal comments have been resolved.

                   D.     Informal comments from Univar USA, Inc.

                          Status: The informal comments have been resolved.

                   E.     Informal comments from Texas Comptroller of Public Accounts

                          Status: The informal comments have been resolved.

                   F.     Informal comments from Koch Sulfur Products

                          Status: The informal comments have been resolved with the inclusion of
                                  agreed language in the proposed form of Confirmation Order.

                   G.     Informal comments from Omega Chemical PRP Group

                          Status: The informal comments have been resolved with the inclusion of
                                  agreed language in the proposed form of Confirmation Order.

                   H.     Informal comments from U.S. Oil PRP Group

                          Status: The informal comments have been resolved with the inclusion of
                                  agreed language in the proposed form of Confirmation Order.

                   I.     Informal comments from the United States of America

                          Status: The informal comments have been resolved with the inclusion of
                                  agreed language in the proposed form of Confirmation Order.

                   J.     Response of Randy D. Merritt to Confirmation [Docket No. 675 – filed
                          June 11, 2019]

                          Status: The hearing on this matter will go forward.




                                                    7
RLF1 21424520v.2
                   Case 19-10684-KG      Doc 823       Filed 06/20/19   Page 8 of 15



                   K.    Louisiana Department of Environmental Quality’s Limited Objection to
                         Debtor’s Second Amended Joint Chapter 11 Plan of Reorganization and
                         Incorporated Memorandum [Docket No. 760 – filed June 17, 2019]

                         i.     Notice of Withdrawal of Louisiana Department of Environmental
                                Quality’s Limited Objection to Debtor’s Second Amended Joint
                                Chapter 11 Plan of Reorganization and Incorporated Memorandum
                                [Docket No. 805 – filed June 18, 2019]

                         Status: The Louisiana Department of Environmental Quality has
                                 withdrawn this objection. Accordingly, a hearing on this matter is
                                 no longer necessary.

                   L.    Local Texas Tax Authorities’ Objection to Confirmation of the Second
                         Amended Joint Chapter 11 Plan of Reorganization of Hexion Holdings
                         LLC and its Debtor Affiliates [Docket No. 763 – filed June 17, 2019]

                         Status: The Debtors understand that this matter has been resolved with the
                                 inclusion of agreed language in the proposed form of Confirmation
                                 Order.

                   M.    Response of Melvin Gregory to Confirmation [Docket No. 764 – filed
                         June 18, 2019]

                         Status: The hearing on this matter will go forward.

                   N.    Response of William Gray to Confirmation [Docket No. 765 – filed June
                         18, 2019]

                         Status: The hearing on this matter will go forward.

                   O.    United States Trustee’s Objection to Confirmation of the Second
                         Amended Joint Chapter 11 Plan of Reorganization of Hexion Holdings
                         LLC and its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code
                         [Docket No. 819 – filed June 20, 2019]

                         Status: The hearing on this matter will go forward.




                                                   8
RLF1 21424520v.2
                   Case 19-10684-KG       Doc 823       Filed 06/20/19   Page 9 of 15



                   Related Documents:

                   i.      Order (A) Approving the Disclosure Statement, (B) Establishing the
                           Voting Record Date, Voting Deadline, and Other Dates, (C) Approving
                           Procedures for Soliciting, Receiving, and Tabulating Votes on the Plan
                           and for Filing Objections to the Plan, (D) Approving the Manner and
                           Forms of Notice and Other Related Documents, (E) Approving Notice and
                           Procedures for the Assumption of Executory Contracts and Unexpired
                           Leases, (F) Shortening Notice with Respect to Certain Plan-Related
                           Deadlines; (G) Approving the Rights Offering Procedures, and
                           (H) Granting Related Relief [Docket No. 441 – entered May 22, 2019]

                   ii.     Disclosure Statement for Second Amended Joint Chapter 11 Plan of
                           Reorganization of Hexion Holdings LLC and its Debtor Affiliates Under
                           Chapter 11 of the Bankruptcy Code – Solicitation Version [Docket No.
                           447 – filed May 23, 2019]

                   iii.    Notice of Filing of Blackline of Disclosure Statement [Docket No. 448 –
                           filed May 23, 2019]

                   iv.     Notice of (A) Approval of Disclosure Statement, (B) Plan Confirmation
                           Hearing and (C) Deadline to Object to Confirmation of Plan [Docket No.
                           449 – filed May 23, 2019]

                   v.      Notice to Contract and Lease Counterparties of (A) Proposed
                           Confirmation of Chapter 11 Plan, (B) Proposed Assumption of Executory
                           Contracts and Unexpired Leases, (C) Proposed Cure Amounts, and
                           (D) Non-Voting Status [Docket No. 482 – filed May 30, 2019]

                   vi.     Notice of Filing of Plan Supplement for Second Amended Joint Chapter
                           11 Plan of Reorganization of Hexion Holdings LLC and its Debtor
                           Affiliates Under Chapter 11 of the Bankruptcy Code [Docket No. 613 –
                           filed June 10, 2019]

                   vii.    Supplemental Notice of Possible Assumption of Executory Contracts and
                           Unexpired Leases and Proposed Cure Amounts [Docket No. 614 – filed
                           June 10, 2019]

                   viii.   Letter Response to William Gray in Response to Plan Objection [Docket
                           No. 748 – filed June 14, 2019]

                   ix.     Letter Response to Randy D. Merritt in Response to Plan Objection
                           [Docket No. 749 – filed June 14, 2019]

                   x.      Notice of Filing of First Supplement to Plan Supplement for Second
                           Amended Joint Chapter 11 Plan of Reorganization of Hexion Holdings
                           LLC and its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code
                           [Docket No. 754 – filed June 14, 2019]

                                                    9
RLF1 21424520v.2
                   Case 19-10684-KG       Doc 823     Filed 06/20/19    Page 10 of 15



                    xi.     Notice of Filing of Second Supplement to Plan Supplement for Second
                            Amended Joint Chapter 11 Plan of Reorganization of Hexion Holdings
                            LLC and its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code
                            [Docket No. 816 – filed June 19, 2019]

                    xii.    Debtors’ (A) Memorandum of Law in Support of Confirmation of the
                            Second Amended Joint Chapter 11 Plan of Reorganization of Hexion
                            Holdings LLC and its Debtor Affiliates Under Chapter 11 of the
                            Bankruptcy Code and (B) Omnibus Reply to Objections to Confirmation
                            [Docket No. 818 – filed June 20, 2910]

                    xiii.   Notice of Filing of Proposed Confirmation Order [Docket No. 820 – filed
                            June 20, 2019]

                    xiv.    Declaration of George F. Knight in Support of Confirmation of the Second
                            Amended Joint Chapter 11 Plan of Reorganization of Hexion Holdings
                            LLC and its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code
                            [Docket No. 821 – filed June 20, 2019]

                    xv.     Declaration of Zul Jamal in Support of Confirmation of Second Amended
                            Joint Chapter 11 Plan of Reorganization of Hexion Holdings LLC and its
                            Debtor Affiliates Under Chapter 11 of the Bankruptcy Code [Docket No.
                            822 – filed June 20, 2019]

                    Status: The confirmation hearing is going forward. The Debtors are working to
                            resolve certain formal and informal objections to confirmation in advance
                            of the hearing.

Dated:     June 20, 2019
           Wilmington, Delaware            /s/ Brendan J. Schlauch
                                          Mark D. Collins (No. 2981)
                                          Michael J. Merchant (No. 3854)
                                          Amanda R. Steele (No. 5530)
                                          Brendan J. Schlauch (No. 6115)
                                          RICHARDS, LAYTON & FINGER, P.A.
                                          One Rodney Square
                                          920 North King Street
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 651-7700
                                          Fax:           (302) 651-7701
                                          Email:         collins@rlf.com
                                                         merchant@rlf.com
                                                         steele@rlf.com
                                                         schlauch@rlf.com

                                          - and -



                                                    10
RLF1 21424520v.2
                   Case 19-10684-KG   Doc 823     Filed 06/20/19    Page 11 of 15



                                      George A. Davis (admitted pro hac vice)
                                      Andrew M. Parlen (admitted pro hac vice)
                                      Hugh Murtagh (admitted pro hac vice)
                                      LATHAM & WATKINS LLP
                                      885 Third Avenue
                                      New York, New York 10022
                                      Telephone:   (212) 906-1200
                                      Facsimile:   (212) 751-4864
                                      Email:       george.davis@lw.com
                                                   andrew.parlen@lw.com
                                                   hugh.murtagh@lw.com

                                      - and –

                                      Caroline A. Reckler (admitted pro hac vice)
                                      Jason B. Gott (admitted pro hac vice)
                                      LATHAM & WATKINS LLP
                                      330 North Wabash Avenue, Suite 2800
                                      Chicago, Illinois 60611
                                      Telephone:     (312) 876-7700
                                      Facsimile:     (312) 993-9767
                                      Email:         caroline.reckler@lw.com
                                                     jason.gott@lw.com

                                      Attorneys for the Debtors and Debtors in Possession




                                                11
RLF1 21424520v.2
                   Case 19-10684-KG   Doc 823    Filed 06/20/19   Page 12 of 15



                                          Exhibit A




                                                12
RLF1 21424520v.2
                   Case 19-10684-KG    Doc 823     Filed 06/20/19    Page 13 of 15



1.       Informal comments from AIG

         Status: The informal comments have been resolved.

2.       Informal comments from Alliance Solutions Group of Oregon, LLC

         Status: The informal comments have been resolved.

3.       Informal comments from ARI Leasing

         Status: The informal comments have been resolved.

4.       Informal comments from ASK Chemicals

         Status: The Debtors are working to resolve the informal comments prior to the hearing.
                 To the extent the Debtors are unable to resolve the informal comments prior to the
                 hearing, the hearing on the informal comments will be continued to a date to be
                 determined.

5.       Informal comments from Blackline

         Status: The informal comments have been resolved.

6.       Informal comments from CBRE, Inc.

         Status: The informal comments have been resolved.

7.       Informal comments from CF Industries

         Status: The informal comments have been resolved.

8.       Informal comments from Cigna

         Status: The informal comments have been resolved.

9.       Informal comments from Emerson Process Management, LLLP

         Status: The informal comments have been resolved.

10.      Informal comments from Heniff Transportation a/k/a Miller Intermodal Services Inc.
         (d/b/a MILS, Inc.)

         Status: The informal comments have been resolved.

11.      Informal comments from Hoover Ferguson

         Status: The Debtors are working to resolve the informal comments prior to the hearing.
                 To the extent the Debtors are unable to resolve the informal comments prior to the
                 hearing, the hearing on the informal comments will be continued to a date to be


RLF1 21424520v.2
                   Case 19-10684-KG    Doc 823       Filed 06/20/19   Page 14 of 15



                    determined.

12.      Informal comments from Hugg and Hall Equipment Company

         Status: The informal comments have been resolved.

13.      Informal comments from Illinois Railway, LLC

         Status: The informal comments have been resolved.

14.      Informal comments from Johnson Matthey Formox AB

         Status: The informal comments have been resolved.

15.      Informal comments from Kinder Morgan Liquids Terminals, LLC

         Status: The informal comments have been resolved.

16.      Informal comments from Legacy Westlake and Legacy Axiall

         Status: The informal comments have been resolved.

17.      Informal comments from LG&E

         Status: The informal comments have been resolved.

18.      Informal comments from Mitsui & Co.

         Status: The Debtors are working to resolve the informal comments prior to the hearing.
                 To the extent the Debtors are unable to resolve the informal comments prior to the
                 hearing, the hearing on the informal comments will be continued to a date to be
                 determined.

19.      Informal comments from Oates Industries

         Status: The Debtors are working to resolve the informal comments prior to the hearing.
                 To the extent the Debtors are unable to resolve the informal comments prior to the
                 hearing, the hearing on the informal comments will be continued to a date to be
                 determined.

20.      Informal comments from Orthman Manufacturing (Bradford Capital)

         Status: The informal comments have been resolved.

21.      Informal comments from PVS Chloralkali

         Status: The Debtors are working to resolve the informal comments prior to the hearing.
                 To the extent the Debtors are unable to resolve the informal comments prior to the
                 hearing, the hearing on the informal comments will be continued to a date to be

                                                 2
RLF1 21424520v.2
                   Case 19-10684-KG    Doc 823       Filed 06/20/19   Page 15 of 15



                    determined.

22.      Informal comments from Ramboll US Corporation

         Status: The informal comments have been resolved.

23.      Informal comments from SAP America Inc. & Concur Technologies, Inc.

         Status: The informal comments have been resolved.

24.      Informal comments from Shell

         Status: The informal comments have been resolved.

25.      Informal comments from Structurlam Mass Timber Corporation

         Status: The informal comments have been resolved.

26.      Informal comments from Synthomer PLC

         Status: The Debtors are working to resolve the informal comments prior to the hearing.
                 To the extent the Debtors are unable to resolve the informal comments prior to the
                 hearing, the hearing on the informal comments will be continued to a date to be
                 determined.

27.      Informal comments from Texas Comptroller of Public Accounts

         Status: The informal comments have been resolved.

28.      Informal comments from Twin Eagle Resource Management

         Status: The informal comments have been resolved.

29.      Informal comments from Union Tank Car

         Status: The informal comments have been resolved.

30.      Informal comments from Verizon

         Status: The informal comments have been resolved.

31.      Informal comments from Wayne Transports Inc.

         Status: The informal comments have been resolved.




                                                 3
RLF1 21424520v.2
